Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 33  and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 33 and 39 which are dependent on independent claims recites the limitation “ wherein the second frequency resource is occupied to transmit the data in M of the N time resource units, wherein M is less than N, wherein M is a positive integer greater than or equal to 2”. 
 	In the independent claims, Applicant is claiming N is greater than or equal to 2, means the value of the N could be 2 with BRI. In this case with BRI the value of the M in the dependent claims 3, 33 and 39 is 1   (i.e Applicant is claiming wherein M is less than N), but in the dependent claims 3, 33 and 39 Applicant is claiming wherein M is a positive integer greater than or equal to 2. This is self-contradictory and scope of the claim is not clear.  


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	For claims 4, 34 and 40 recites the limitation “first control information includes one of” means there are six alternative. In the second alternative claims recite “the third frequency resources …….”.  There is insufficient antecedent basis for this limitation in the claim.

3.	For claims 4, 34 and 40 recites the limitation “first control information includes one of” means there are six alternative. In the third alternative claims recite “the third frequency resources …….”.  There is insufficient antecedent basis for this limitation in the claim.

4.	For claims 4, 34 and 40 recites the limitation “first control information includes one of” means there are six alternative. In the fifth alternative claims recite “…..the fourth frequency resources …….” and “…..the first time resources …….”  .  There is insufficient antecedent basis for this limitation in the claim.

4.	For claims 4, 34 and 40 recites the limitation “first control information includes one of” means there are six alternative. In the sixth alternative claims recite “ the offset”,  “…..the fourth frequency resources …….” and “…..the first time resources …….”  .  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2, 6, 31-32, 36-38 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant Publication US 2015/0139164 to Yano et al. (hereinafter Yano).

 	As to claims 1, 31 and 37, Yano discloses a resource indication method, implemented by a network device, comprising: 
 	generating first control information, wherein the first control information  indicates a frequency resource occupied to transmit data in N time resource  units, and wherein N is a positive integer greater than or equal to 2 (Yano; [0129]; [0073] discloses of generating a control information that indicates plurality of sub-frames (=N time resource  units) by which one transport block (=a frequency resource occupied to transmit data. [0075] discloses transport blocks for transmitting data) and 
 	sending the first control information to a terminal device (Yano;  Fig.1; [0060]-[0063]; [0070] discloses of sending downlink control information to a UE).

 	As to claims 2, 32 and 38, the rejection of claim 1 as listed above is incorporated herein. In addition Yano discloses wherein the first control information indicates a first frequency resource, and 

	As to claims 6, 36 and 42, the rejection of claim 1 as listed above is incorporated herein. In addition Yano discloses wherein the N time resource units each are one of a symbol, a slot, a mini-slot, a subframe, or a frame (Yano; [0129] discloses N time resources are sub-frames.  Here Yano is applied for the 4th alternative) 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2015/0139164 to Yano et al. (hereinafter Yano) in view of U.S.  Pre-Grant Publication US 2016/0128086 to Dinan et al. (hereinafter Dinan) 
  
	As to claim 43, Yano discloses sub-frames or time resources. Yano fails to disclose of control information indicating start symbol of the time resource in the time resource unit. However, Dinan discloses 
 	wherein the first control information indicates that a start symbol of a time resource occupied to transmit the data in a kth time resource unit is either a first symbol of the kth time resource unit or a first symbol after a symbol occupied by control signaling in the kth time resource unit, and wherein k is a positive integer from 1 to N (Dinan; [0076]; Claim 3 discloses control information indicating starting symbol in a given sub-frame in terms of number of symbols in a given sub-frame of the number of sub-frames.  Here Dinan is applied for the 1st alternative) 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings, so that one can make a decision based on the symbol position and thus provide a QoS. 

 	As to claim 44, Yano discloses sub-frames or time resources. Yano fails to disclose of control information indicating start symbol of the time resource in the time resource unit. However, Dinan discloses 
 	wherein the first control information indicates that a start symbol of a time resource occupied to transmit the data in a k.sup.th time resource unit is either a first symbol of the k.sup.th time resource unit or a first symbol after a symbol occupied by control signaling or a gap in the k.sup.th time resource unit, and wherein k is a positive integer from 1 to N (Dinan; [0076]; Claim 3 discloses control information indicating starting symbol in a given sub-frame in terms of number of symbols in a given sub-frame of the number of sub-frames.  Here Dinan is applied for the 1st alternative) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478